Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al US 2014/0378887.
Regarding claim 1, Chang discloses a skin treatment system (Fig. 4, device 100}, comprising: an electroporation applicator (Fig: 4,.the device 100 applies a microcurrent to the skin, i.e., electroporation; para. [0068}} comprising: a. suction head (Fig. 4, tip. 104; para. (0041)} with a concave surface (Fig. 4, intermediate structure 144 defines a concave surface) defining an internal space (Fig..4, the surface defined by intermediate structure 144 defines an internal space); and a plurality of protrusions (Fig. 4, electrodes 136 define protrusions) disposed around an-external periphery of the internal space (Fig. 2A, Fig.3, Fig. 4, the electrodes 130 are disposed around the proximal end of tip 104; para. [G075]), each protrusion including a respective electrode mounted thereto (Fig. 4, the electrodes 130 are mounted to the protrusions); and a controller (Fig. 1A, switches 114, 116) in communication with the. electroporation applicator (Fig..4, device 100) via one or more cables (Fig. 4, electrical. conduit 108; para. [0947)), the controller configured to concurrently: (i) provide direct current electroporation energy to the electrodes mounted on the protrusions (Fig. 4, &:microcurrent is applied to the skin, i.e., electroporation, a current is delivered through one or more electrodes 130; para. [0041]; para. {0055}; para. [0068]) and (ii) draw a vacuum in the internal space of the suction head (Fig. 1A, Fig. 4, switches 114, 116 are configured to control vacuum, para. [0041]; para. [0088}).
 	Concerning claim 4, protruding electrodes may act as a humidity sensor since impedance between the electrodes may be modified by moisture. Applicant provides no further details or function (i.e. humidity analyzing circuit) to than structure that is capable of reacting to humidity levels, such as impedance.
Concerning claim 5, the plurality of protrusions are height adjustable by raising or lowering the catheter relative to the ground. 
	Concerning claim 6, the size of the internal space 144 is adjustable (capable of being adjusted) for instance by placing a O-ring inside opening 134, or suctioning skin into the opening. 
	Concerning claim 7, divider  catheter 122 tip 122 divides the internal space in to a ingress space lumen and an egress space lumen. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US 2014/0378887 in view of Angiodynamics US 2018/0071014.
	Regarding claim 3, Chang discloses the system of claim 1. Chang does not explicitly disclose further comprising a temperature sensor coupled to the electroporation applicator and configured for measuring a temperature of skin to which the suction head is abutting. Angiodynamics teaches a system (Fig. 2, probe assembly 2) further comprising a temperature sensor coupled to the electroporation applicator (Fig. 2, the probe 2, for irreversible electroporation, includes a temperature sensor placed at any point along the probe body; para, [0010]; para. [0069]) and configured for measuring a temperature of skin to which the suction head is abutting (Fig. 2, the: temperature sensor measures the temperature of the targeted tissue cells; para. [(0013)]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang as taught by Angiodynamics to avoid unintentionally changing the properties of the tissue, thereby avoiding unintentionally altering treatment outcome, as taught by Angiodynamics (para. [0006}; para. [0009]).

Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Chang et al US 2014/0378887 in view of Spectrx et al. EP 1059960.
Regarding claims 2, 8, Chang discloses a method (a method; para. [0084]) for treating a patient (for treating a skin surface of a patient; para. [0084]), the method comprising: positioning a skin treatment system (Fig. 4. device. 100) in contact with skin of the patient (Fig. 4, the abrading end portion.134 of the abrading structure 132 of the device 100 is applied to the skin surface of a patient; para. [0085)]), the skin
treatment system (Fig. 4, device 100) comprising: an electroporation applicator (Fig. 4, the device 100 applies .a microcurrent to the skin, i.e.,, electroporation; para. [0068]) comprising a suction head (Fig. 4, tip 104; para. [0041]) with a concave surface (Fig. 4, intermediate structure 144 defines a concave surface) defining an internal space (Fig. 4, the surface defined by intermediate structure 144 defines an internal space) and a plurality of protrusions (Fig. 4, electrodes 130 define protrusions) disposed. around an external periphery of the internal space (Fig. 2A, Fig. 3, Fig. 4, the electrodes 130 are disposed around the proximal end of the tip 104; para. (0075]), each protrusion including a respective electrode mounted thereto (Fig. 4, the electrodes 130 are mounted to the protrusions); and a controller (Fig. 1A, switches 114, 116) in communication with the electroporation applicator (Fig. 4, device 100) via one or more cables electrical conduit 108; para. [0041}), the controller configured to concurrently: (i) provide direct current electroporation energy to the electrodes mounted on the protrusions (Fig. 4,.a microcurrent is applied to the skin, i.e., electroporation, a current is delivered. Through one or more electrodes 130; para. 10041); para. [0055); para. [0068}) and (ji) draw a vacuum in the internal space: of the suction head
(Fig. 1A, Fig. 4, switches 114,116 are configured to control vacuum; para. [0041]); drawing vacuum in the internal space of the suction head (Fig. 1B, Fig. 4, a vacuum.124 is applied to the surface of the skin. from a vacuum pump through the vacuum conduit 112 of the tip 404; para. [0074]}; and while drawing the vacuum (the various treatments are performed concurrently, para, [0086]), delivering DC electroporation energy to the skin of the patient from the electrodes on the plurality of protrusions (a. current. 140 is applied to the surface of the skin by transferring. current from the electrodes 130 to the. skin surface; para. [0085]). Chang does not explicitly disclose such that skin of the patient is sucked into the internal space. Spectrx teaches a method (a method: para. [0018]), such that skin of the patient is sucked into the internal space (Fig. 2A, Fig. 7, tissue is sucked into a chamber 600; para: [0042)). it would have been obvious to one of
ordinary skill in the art at the time of the invention to. modify Chang as taught by Spectrx. The motivation for doing so would have been maximize the number of-electric flux lines passing through targeted tissue structures, thereby enhancing the effect that current paths created. during electroporation have in the tissue as taught by Spectrx (para. [0040]-[0041]). 
	Regarding claim 2, in providing such a suction arrangement it would have been obvious to include additional  electrodes within the concave surface to provide additional contact with the tissue.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US 2014/0378887 in view of Spectrx et al. EP 1059960 and Angiodynamics US 2018/0071014
Regarding claim 9 Chang as modified by Spectrx discloses the method of claim 8 however does not explicitly disclose contemporaneously withdrawing the vacuum and. delivering the OC electroporation energy, Measuring, by the controller, inter-electrode impedance. Angiodynamics teaches a method (para. {0026]) comprising measuring, by the controller, an inter-electrode impedance (Fig. 1).
A power distribution unit 14 includes components and circuitry to measure real-time feedback parameters, including impedance and specific impedance; para. [0111]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang as taught by Angiodynamics. The motivation for doing-so would-have been to enable complex distribution patterns, thereby permitting fine tuning of ablation volumes/geometries, as: taught by Angiodynamics (para. [0111]). 
Regarding claim 10, modification of Chang as stated above discloses the method of claim 9. However, Chang as modified does not explicitly disclose further comprising
modulating, by the controller and in response to the measured inter-electrode impedance, the delivery of the DC electroporation energy. Angiodynamics teaches a method (a. method: para. [0026]) comprising modulating, by the controller and in response to the. Measured inter-electrode impedance, the delivery of the DC electroporation energy (Fig. 1, the measured parameters allow the user to integrate the
information into treatment planning; para. [0111}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang as taught by Angiodynamics. The motivation for doing so. would have been to enable complex distribution patterns, thereby permitting fine tuning of ablation volumes/geometries, as taught by Angiodynamics (para. [0111]).
Regarding claims 11 and 12, Chang as modified by Spectrx above discloses the method of claim 8, but does not explicitly disclose contemporaneously withdrawing the vacuum and delivering the DC electroporation energy, measuring, by the controller, temperature of the skin of the patient. Angiodynamics teaches a method (a method; para. [0026]) comprising measuring, by the controller, temperature of the skin of the patient (Fig. 2, the temperature. sensor measures the temperature of the targeted tissue cells. In-real-time; para. [0073]) to adjust the electroporation signal strength.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang as taught by Angiodynamics.. The motivation for doing so  would have been to avoid unintentionally changing the properties of the tissue, thereby avoiding unintentionally altering treatment outcome, as taught by Angiodynamics (para. [(O006]; para. [0909]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792